Citation Nr: 1710693	
Decision Date: 04/05/17    Archive Date: 04/19/17

DOCKET NO.  10-01 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea.

2.  Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARINGS ON APPEAL

The Veteran and spouse


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel
INTRODUCTION

The Veteran served on active duty in the United States Army from June 1971 to September 1978 and in the United States Air Force from May 2005 to March 2006.  

These matters come before the Board of Veterans Appeals (Board) on appeal from February 2007 and January 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

A Travel Board hearing was conducted in October 2016. A transcript of this hearing is contained within the electronic claims file.  A prior hearing with the Veteran and his spouse was held at the RO.  A transcript of that hearing is also of record.
  
This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA (VVA) electronic claims processing systems. Any future consideration of this claim should take into consideration the existence of the electronic record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is necessary for additional development prior to adjudication.

Regarding his claim of service connection for sleep apnea, the Veteran contends that he was diagnosed with sleep apnea shortly after his discharge from active duty but that he had been experiencing symptoms of sleep apnea during his period of active duty.

In a May 2006 post-deployment health assessment, the Veteran denied difficulty breathing and still feeling tired after sleeping.  In July 2006, the Veteran's physician noted that he snored all night and ordered a sleep study to assess obstructive sleep apnea.  A December 2006 treatment record shows a diagnosis of sleep apnea.  The Veteran underwent a sleep study in May 2007, confirming the sleep apnea diagnosis.

In August 2014, the Veteran was afforded a VA examination.  The examiner opined that the Veteran's sleep apnea was less likely than not incurred in or caused by the in-service injury, event, or illness.  As a rationale, the examiner stated "sleep apnea has a physiological cause. It is less likely due to burn pit exposure. There is no clear correlation."  The Board finds this opinion to be inadequate for rating purposes, as it discusses burn pit exposure but does not opine on the development on symptoms during and shortly after service.  The examiner also does not discuss the Veteran's lay evidence, including the statements from his wife and friend that the Veteran snored during and immediately following service.  Therefore, remand is necessary for an adequate VA opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or to obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Regarding the Veteran's claim of service connection for diabetes, a VA examination is necessary prior to adjudication.  In a January 2006 report of medical assessment, the Veteran requested a blood sugar test for diabetes screening.  Treatment records from 2006 and June 2007 show the Veteran had a metabolic disorder and was advised to take measures, including a controlled diet, to prevent the onset of diabetes.  In a July 2007 statement, the Veteran stated that he was prescribed medication to control his diabetes and a September 2007 treatment record indicates the Veteran had a diabetes diagnosis.  To date, he has not been afforded a VA examination to determine if his diabetes was related to service.  Therefore, remand for a VA examination is necessary prior to adjudication. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran provide sufficient information, and, if necessary, authorization, to obtain any additional evidence, not already of record, which pertains to the claim for service connection for sleep apnea. Document all unsuccessful attempts to obtain such records. 

2. The Veteran is hereby notified that he may submit lay statements from himself, as well as from individuals such as friends and/or family members, who have first-hand knowledge of the nature and etiology of his sleep apnea. He should be provided an appropriate amount of time to submit this lay evidence.

3. Return the claims file to the August 2014 VA sleep apnea examiner.  If the examiner is unavailable, a suitable replacement must be provided.  If an examination is needed, schedule the Veteran for an appropriate VA examination for his sleep apnea claim. The claims folder should be made available to and reviewed by the examiner. 

The VA examiner is asked to determine whether it is at least as likely as not (50 percent probability or more) that the currently diagnosed sleep apnea had its onset in, or is otherwise related to, any aspect of the Veteran's active service. 

In reaching the opinion, the examiner must acknowledge and discuss the Veteran's competent report as to the observable symptoms of his claimed disability.  The examiner must also discuss the December 2009 statements by the Veteran's lay witnesses regarding his snoring and the findings recorded shortly after separation.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4. Forward to an appropriately qualified VA examiner to obtain an opinion regarding the etiology of the Veteran's diabetes.  If an examination is needed, schedule the Veteran for an appropriate VA examination. The claims folder should be made available to and reviewed by the examiner. 

The VA examiner is asked to determine whether it is at least as likely as not (50 percent probability or higher) that the currently diagnosed diabetes had its onset in, or is otherwise related to, any aspect of the Veteran's active service. 

In addition, the examiner must acknowledge and discuss the diagnosed metabolic disorder that is shown within one year of the Veteran's discharge from service and whether it constituted the onset of his diabetes.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

5. Then readjudicate the appeal. If the claims remains denied, the RO should furnish to the Veteran and his representative an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations. The Veteran should be afforded the appropriate time period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




